ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Potomac Construction Company, Inc.            )      ASBCA No. 60368
                                              )
Under Contract No. FQ9098                     )

APPEARANCE FOR THE APPELLANT:                        Charles W. Sickels, Esq.
                                                      Sickels, Frei & Mims, P.C.
                                                      Fairfax, VA

APPEARANCE FOR THE AUTHORITY:                        Jon B. Crocker, Esq.
                                                      Chief Counsel
                                                      Washington Metropolitan Area
                                                       Transit Authority
                                                      Washington, DC

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 12 September 2016



                                                  /~~
                                                  MARK N.STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60368, Appeal of Potomac
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals